United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2299
                         ___________________________

                              Jose Soreque-Sandoval

                             lllllllllllllllllllllPetitioner

                                           v.

              Eric H. Holder, Jr., Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                            Submitted: March 27, 2014
                               Filed: April 4, 2014
                                  [Unpublished]
                                 ____________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

        Mexican citizen Jose Soreque-Sandoval petitions for review of an order of the
Board of Immigration Appeals (BIA), upholding an immigration judge’s denial of his
motion to reopen removal proceedings, and denying his request to remand his case
to the immigration judge. Upon careful review, we conclude that we lack jurisdiction
to review the agency’s decision not to exercise its discretionary “sua sponte”
authority to reopen the removal proceedings. See Tamenut v. Mukasey, 521 F.3d
1000, 1001, 1004-05 (8th Cir. 2008) (en banc) (per curiam). We further conclude that
the BIA did not abuse its discretion either in upholding the immigration judge’s
determination that Soreque-Sandoval’s motion to reopen was untimely, see Valencia
v. Holder, 657 F.3d 745, 748-49 (8th Cir. 2011) (BIA did not abuse its discretion in
upholding denial of untimely motion to reopen), or in denying his request for a
remand, see Clifton v. Holder, 598 F.3d 486, 490-93 (8th Cir. 2010) (denial of request
for remand is reviewed for abuse of discretion). Accordingly, we deny the petition
for review. See 8th Cir. R. 47B.
                        ______________________________




                                         -2-